People v Moorman (2017 NY Slip Op 02375)





People v Moorman


2017 NY Slip Op 02375


Decided on March 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 28, 2017

Friedman, J.P., Sweeny, Renwick, Andrias, Manzanet-Daniels, JJ.


3530 952/14

[*1]The People of the State of New York, Respondent,
vNickolas Moorman, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Carl S. Kaplan of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Vincent Rivellese of counsel), for respondent.

Judgment, Supreme Court, New York County (Daniel P. Conviser, J. at hearing; Arlene D. Goldberg, J. at jury trial and sentencing), rendered December 11, 2014, convicting defendant of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender previously convicted of a violent felony, to a term of 7 years, unanimously affirmed.
The hearing court properly denied defendant's motion to suppress physical evidence. When, in a drug-prone area, an officer saw defendant holding a palm-sized plastic bag that the officer recognized from his experience as a possible container for drugs, and when, after the officer merely approached, defendant exhibited a startled expression and appeared to be hiding the bag, the officer had, at least, a founded suspicion of criminal activity warranting a common-law inquiry (see People v Loretta, 107 AD3d 541 [1st Dept 2013], lv denied 22 NY3d 1157 [2014]). The officer did not explicitly or implicitly demand that defendant surrender the bag, but only asked what was in it, leading defendant to open his hand and reveal the presence of drugs (see People v Carrasquillo, 54 NY2d 248, 253 [1981]; see also People v Bora, 83 NY2d 531, 532-535 [1994]).
The hearing court, which suppressed defendant's brief and limited statement made at the scene of the arrest as the product of a custodial interrogation, properly denied suppression of defendant's subsequent statement given at the police station made after Miranda warnings following a pronounced break of at least four hours, as well as his subsequent statement made at the District Attorney's office. Based on the totality of the relevant factors, we find that the statements were sufficiently attenuated from the suppressed statement (see People v White, 10
NY3d 286, 291 [2008], cert denied 555 U.S. 897 [2008]; People v Paulman, 5 NY3d 122, 130-131 [2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 28, 2017
CLERK